Citation Nr: 1731151	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-01 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.  

2.  Entitlement to an effective date prior to April 30, 1999, for the award of service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for paranoid schizophrenia, to include as secondary to herbicide exposure.  

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability.  


REPRESENTATION

Appellant represented by: John F. Cameron Attorney



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and November 2006 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

In an April 2015 decision, the Board remanded the issues related to diabetes mellitus and paranoid schizophrenia.  The Board also denied the claim for entitlement to an effective date prior to April 30, 1999, for the award of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the denial of an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court reversed the Board's findings that the Veteran did not file a claim for psychiatric disability in 1984 and that there was no pending claim for psychiatric disability benefits prior to April 30, 1999.  The Court further  set aside the Board's finding that the Veteran's 1984 claim "did not encompass a claim for disability compensation for PTSD."  

The Court noted that the issues of entitlement to an earlier effective date for PTSD and entitlement to service connection for schizophrenia (which was not before the Court) were inextricably intertwined and should be consolidated and adjudicated together on remand.  The Court remanded the case to the Board for additional development and adjudication consistent with the Court's decision.  

The Veteran's claim was initially assigned a 2009 Board docket number.  The Veteran filed a substantive appeal for the PTSD and schizophrenia issues in January 2000, however.  The docket number has been accordingly adjusted to reflect this 2000 filing.  

The issues of  entitlement to an effective date prior to April 30, 1999, for the award of service connection for PTSD; entitlement to service connection for paranoid schizophrenia, to include as secondary to herbicide exposure; and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appellate period, the Veteran was not required to take insulin and restrict his diet, nor was he required to take an oral hypoglycemic agent and restrict his diet to control his diabetes mellitus, type II, symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A 10 percent evaluation was assigned for diabetes mellitus effective March 10, 2006.  The Veteran filed a notice of disagreement (NOD) appealing this decision.  The Veteran contends that a higher rating is warranted for diabetes.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

The Veteran seeks a rating in excess of 10 percent for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 10 percent disability rating for symptoms that are managed by restricted diet only.  A 20 percent disability rating is assigned where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes "[r]equiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated," is rated 60 percent disabling.  Finally, diabetes is rated as 100 percent disabling if it requires
more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.
38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately "unless they are part of the criteria used to support a 100 percent rating" under DC 7913.  "Noncompensable complications are considered part of the diabetic process" under this DC.  Id.
      
VA medical center (VAMC) records from December 2009 through March 2013 reported that the Veteran's diabetes was controlled by diet.  An October 2013 VAMC record indicated that diabetes was "controlled with orals" but did not identify these as oral hypoglycemic agents or report treatment with restricted diet as well.  A November 2014 VAMC treatment record noted that the Veteran's diabetes was controlled with diet and exercise, while a June 2016 VAMC record reported only control with diet.

The two VA examinations during the claims period - dated January 2013 and April 2017 - identified treatment solely by restricted diet.  Both reported no hospitalizations for ketoacidosis or hypoglycemia in the last year; the April 2017 examination recorded that the Veteran visited a diabetic care provider less than twice a month for these conditions.  Both examinations also indicated the Veteran did not have any recognized complications of diabetes.  

Considering as a whole, the Board finds this evidence weighs in favor of the current 10 percent rating.  The majority of the records documented diabetic control by restricted diet only.  The two outliers - the "orals" reported in October 2013  and the diet and exercise listed in November 2014 - do not warrant a higher rating.  The "orals" documented are not identified as oral hypoglycemic agents and even if they were, the record did not indicate that restricted diet was also required at that time, as outlined in the requirements for a 20 percent rating. The exercise listed as a control in November 2014 likewise does not warrant a higher rating, as this does not fall within "regulation of activities" as defined in DC 7913 ("avoidance of strenuous occupational and recreational activities").  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).
 
Accordingly, the evidence does not show that a rating in excess of 10 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II. 38 C.F.R. § 4.119, DC 7913.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
   

Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in a July 2006 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA medical center (VAMC) records; VA has also provided VA examinations and opinions that reviewed the evidence of record and examined the Veteran.  

Moreover, the AOJ complied with previous remand instructions by associating missing VAMC records with the claims file.  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus is denied.




REMAND

Remand is necessary to complete additional development.  The Court held that the Veteran's 1984 claim "for a psychiatric disability believed by [the Veteran] to be paranoid schizophrenia remains open."  The Court also highlighted that the PTSD and schizophrenia claims are inextricably intertwined.  Both claims may potentially be granted as of the 1984 date, as indicated by a June 2017 private medical opinion (finding schizophrenia had its onset in service) and August 2006 VA examination (noting the Veteran was unable to work from 1984 to that time "because of his schizophrenia, paranoid type, and PTSD symptoms.").  Thus, remand is necessary to obtain a VA examination that outlines the date at which the Veteran's PTSD manifested and also determines whether the symptoms of schizophrenia and PTSD can be differentiated throughout the claims period. 

In addition, a March 2017 supplemental statement of the case (SSOC) referenced treatment at the Houston VAMC in its reasons and bases for denying service connection for paranoid schizophrenia.  No Houston VAMC records are currently included in the claims file; they must therefore be associated with the file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Finally, the Board finds that the Veteran has raised a claim for entitlement to TDIU as part of his increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2003 VAMC mental health record reported that the Veteran "would not be able to function in a routine job setting."  Likewise, an August 2006 VA examination indicated that "[f]rom 1984 to the present time he is unable to work because of his schizophrenia paranoid type and PTSD symptoms."  Based on these treatment reports, the Board finds the record raises the issue of whether the Veteran is able to secure or follow a substantially gainful occupation; a claim for TDIU has therefore been raised.  The AOJ has not explicitly adjudicated the claim for TDIU and the Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file records from the Houston VAMC.  All efforts to obtain these records should be documented in the claims file.

2.  Provide the claims file to a clinician with the appropriate expertise to render the requested opinion.  After  reviewing the file, the clinician should:

a)  Determine when PTSD manifested.

b)  Determine whether symptoms of PTSD and schizophrenia can be differentiated during the claims period (i.e. from December 1984 to the present).

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  If the requested opinion cannot be provided without resorting to mere speculation, the clinician must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

 If the clinician determines that an opinion cannot be provided without an examination, an appropriate examination should be scheduled. 

3.  Adjudicate the claim for entitlement to TDIU.  

4.  Complete any additional development as warranted, then readjudicate the claim on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


